Citation Nr: 0018422	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-20 270	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to an increased rating for allergic rhinitis, 
sinusitis, and asthma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1983 to January 
1986 and from May to September 1988.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating action 
in which the RO denied an increased rating for chronic 
allergic sinusitis, rhinitis, and asthma, rated as 10 percent 
disabling and an increased rating for right salpingo-
oophorectomy, rated as 10 percent disabling.  The veteran 
timely perfected in appeal of both issues to the Board.

In August 1997, the Board denied an evaluation in excess of 
10 percent for right salpingo-oophorectomy; hence, that issue 
is no longer before the Board.  At that time, the Board also 
remanded to the RO the issue of an increased rating for 
chronic allergic sinusitis, rhinitis, and asthma, for further 
development.  After completion of the requested development, 
the rating for that condition was increased to 30 percent.  
However, as a higher evaluation is available, and the veteran 
is presumed to seek the maximum available benefit, the matter 
of a higher evaluation remains in appellate status.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

During the pendency of the remand, in January 1999, the 
veteran submitted a claim of entitlement to a temporary total 
rating for convalescence following hospitalization based on 
surgery for a service-connected sinus condition (pursuant to 
38 C.F.R. § 4.30, or Paragraph 30).  The RO adjudicated and 
denied the claim as one for service connection for a deviated 
nasal septum; subsequently, an appeal as to that issue also 
was perfected. 




REMAND

Following the April 17, 2000 notification of the transfer of 
the veteran's claims folder to the Board, the appellate has 
submitted several packets of additional documents directly to 
the Board.  While some of the evidence is duplicative, some 
of it, particularly that which concerns treatment for the 
veteran's chronic allergic rhinitis, sinusitis, and asthma 
(and hence, which appears to pertain to the veteran's claim 
for a higher evaluation for that disability) is new.  
However, a waiver of initial RO consideration was submitted 
with the additional evidence.  Pursuant to 38 C.F.R. § 
20.1304(c) (1999), the additional evidence must be referred 
to the RO for initial consideration prior to review by the 
Board.  This will, necessarily, involve readjudication of 
both issues on appeal. 

As regards the veteran's claim involving the deviated nasal 
septum, the Board notes that there seems to be some question 
as to what the veteran actually is seeking.  While the 
veteran has emphasized that she only wants Paragraph 30 
benefits for her hospitalization, the Board notes, as the RO 
did, that the supporting record of hospitalization revealed 
treatment for a severe deviated nasal septum to the right.  
As the veteran is not currently service connected for a 
deviated nasal septum, and she can only receive Paragraph 30 
benefits for a service-connected disability, the RO 
adjudicated the claim as one for service connection for the 
condition treated during the veteran's hospitalization.  
However, the claims file also includes statements indicating 
that the appellate believes that there is some relationship 
between her deviated nasal septum and her service-connected 
respiratory condition.  Accordingly, the RO should clarify 
whether the appellant is seeking service connection for a 
deviated nasal septum secondary to service-connected chronic 
sinusitis, rhinitis, and asthma, and, if so, should 
adjudicate that issue accordingly (based on causation and 
aggravation, consistent with 38 C.F.R. § 3.310(a) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995)).    

For the foregoing reasons, this case is hereby REMANDED to 
the RO for the following action:

1.  The RO should clarify with the 
veteran whether she is seeking service 
connection for a deviated nasal septum 
secondary to service-connected chronic 
sinusitis, rhinitis, and asthma.

2.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate each issue on appeal in light 
of all the additional evidence that has 
been associated with the record since the 
April 17, 2000 notification of the 
transfer of the claims file to the Board.  
Adjudication of the claim for service 
connection for a deviated nasal septum 
should include consideration of whether 
service connection is warranted on a 
secondary basis, if appropriate 
(consistent with 38 C.F.R. § 3.310(a) and 
the Allen decision, cited to above).  The 
RO should also specify what evidence 
received is duplicative of that already 
of record, and what is newly added to the 
record.  The RO should provide complete 
reasons and bases for its determinations.  

3.  If the either or both issues remain 
denied, another supplemental statement of 
the case should then be prepared, and the 
veteran and her representative should be 
given reasonable and ample time to 
respond before the case is returned to 
the Board for final appellate review.  

The purpose of this REMAND is to afford due process, and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




